DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 30 Sept. 2020.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/208,847 filed 04 December 2018, now US Patent 10,819,520 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 II.A.2. and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 II.A.2.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3–5, and 7–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by O’Cinneide et al. (US 2008/0215346 A1) (“O’Cinneide”).
As per claim 1, O’Cinneide discloses a system comprising:
one or more processors operable to execute stored instructions (figs. 1A–1B; 173–175; [0032]) that, when executed, causes the one or more processors to:
receive, via a first application programming interface (API), information related to a consumer ([0034] [0053]–[0054] [0062]; [0031] [0036]);
decrypt the received information with a key associated with a key pair ([0023] “client 130 may submit a request to the IVS 150 via the network 110”; [0054] “the request may include information about the individual that has been provided to the client 130”; and [0019] “a secure communication protocol, such as secure hypertext transfer protocol (‘HTTPS’) may be employed if desired” - inherent to submission/reception of the request, which includes the PII, using HTTPS is IVS 150 and client 103 utilizing a key agreement protocol and IVS 150 decrypting the received PII with a first key);
generate, via the first API, a transaction identifier ([0038]; [0031] [0036]);
determine one or more transaction attributes based on the transaction identifier, wherein at least the one or more transaction attributes indicate one or more verifications to be performed ([0053]–[0056]);
call, via a second API different from the first API, one or more verification systems for performing the one or more verifications, wherein the one or more verification systems are one or more authoritative sources for verifying an identity of the consumer and wherein the second API only calls the one or more verification systems corresponding to the one or more verifications indicated in the one or more transaction attributes ([0024] [0057]; [0031] [0036]); and
generate and provide an identity proofing result for each of the one or more verifications ([0035] [0059]).
As per claim 3, O’Cinneide discloses the system of claim 1, wherein the information related to the consumer is personally identifiable information (PI) and wherein the key pair corresponds to a key agreement protocol ([0034] [0053]–[0054] [0062]; [0019] “a secure communication protocol, such as secure hypertext transfer protocol (‘HTTPS’) may be employed if desired” - inherent to submission/reception of the request, which includes the PII, using HTTPS is IVS 150 and client 103 utilizing a key agreement protocol and IVS 150 decrypting the received PII with a first key).
As per claim 4, O’Cinneide discloses the system of claim 1, wherein the one or more processors are further caused to: send the transaction identifier to the second API, and wherein the second API performs only the one or more verifications indicated by the one or more transaction attributes (at least [0057]).
As per claim 5, O’Cinneide discloses the system of claim 1, wherein the one or more verifications comprises a government identification (ID) verification, a credit bureau verification, and/or a mobile network operator verification (at least [0024]).
As per claim 7, O’Cinneide discloses the system of claim 5, wherein the government ID verification comprises the processing circuitry to: redirect to a government ID application via at least a third API to perform the government ID verification, wherein the government ID application instructs the consumer to submit at least one government ID image and processes the at least one government ID image; receive identity or biographical information associated with the submitted at least one government ID image; and compare the received identity or biographical information with the PII, wherein the credit bureau verification comprises the processing circuitry to: send the PII to a credit reporting agency via at least the third API; and receive a credit bureau verification result from the credit reporting agency, and wherein the mobile network operator verification comprises the processing circuity to: send the PII to a mobile network operator via at least the third API; and receive a mobile network operator verification result from the mobile network operator (at least [0043] “credit bureau should be contacted; [0057]–[0058]; [0031] [0036]).
As per claim 8, O’Cinneide discloses the system of claim 1, wherein the one or more verifications is performed for one or more of the following: (i) know your customer (K YC), (ii) anti-money laundering (AML), (iii) consumer credit risk, (iv) social networking, (v) anti-spamming, and (vi) an e-commerce transaction ([0021]).
Claims 9–20 contain language similar to claims 1, 3–5, and 7–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 35 U.S.C. § 102 as anticipated.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Cinneide, in view of Lacey et al. (US 2017/0140174 A1) (“Lacey”).
As per claim 2, O’Cinneide discloses the system of claim 1, but does not expressly teach wherein the one or more processors are further caused to: send a notification to the consumer for consent approval; and receive the consent approval from the consumer.
Lacey teaches (1) send a notification message to a consumer for consent approval; and (2) receive the consent approval from the consumer (at least [0147] [0303]–[0305]). 
It would have been obvious to combine O’Cinneide with the teachings of Lacey in order to protect consumer’s privacy rights by obtaining consent to share PII. 
As per claim 6, O’Cinneide discloses the system of claim 1, wherein the one or more processors are further caused to: send the identity proofing result to a user ([0035] [0059]).
O’Cinneide does not expressly teach encrypt, via the first API, the identity proofing result; and send the encrypted identity proofing result to a user.
Lacey teaches encrypt the identity proofing result (at least [0147] [0303]–[0305]). 
It would have been obvious to combine O’Cinneide with the teachings of Lacey in order to protect consumer’s privacy rights by protecting results of service through encryption. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the Parent Application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent application read on the broader claims 1–20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685